t c memo united_states tax_court mehran etesam petitioner v commissioner of internal revenue respondent docket no filed date mehran etesam pro_se gwendolyn c walker for respondent memorandum opinion powell special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency and an addition_to_tax under sec_6651 in petitioner's federal_income_tax in the respective amounts of dollar_figure and dollar_figure at the time the petition was filed petitioner resided in swainsboro georgia all section references are to the internal_revenue_code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure the only issue is whether petitioner is entitled to a joint filing_status the facts may be summarized as follows prior to petitioner and maliheh chasevi ms chasevi were married lived together in florida and had filed joint federal_income_tax returns in the previous years in date they separated and petitioner moved to georgia in late or early ms chasevi inquired whether petitioner would file a joint_return with her for the taxable_year petitioner agreed and ms chasevi sent her form_w-2 from her employer to him in date petitioner could not pay the amount due and requested an extension of time for filing the return sometime later ms chasevi questioned him about whether a return had been filed petitioner got upset but did tell her that he had not filed and then told her to file her own return ms chasevi filed a separate_return for the taxable_year in date shortly thereafter petitioner filed a purported joint_return for the taxable_year ms chasevi did not sign the return petitioner signed her name to the return ms chasevi did not know that the purported joint_return had been filed until date and she has not ratified the purported joint_return in any fashion upon examination of the purported joint_return filed by petitioner respondent disallowed the dependency_exemption claimed for ms chasevi removed her income from the gross_income reduced the standard_deduction and determined the tax on the basis of the filing_status of married-filing-separately if we determine that petitioner was not entitled to use the joint filing_status he does not dispute the other adjustments sec_6013 allows a husband and wife to file a joint_return both the husband and wife must intend that a return filed be treated as a joint_return and the question of their intent is a question of fact 56_tc_1 springmann v commissioner tcmemo_1987_474 while ms chasevi may have intended to file a joint_return for at some time during or early by the time petitioner filed the return in she clearly did not intend that return to be a joint_return indeed she had already filed a separate_return petitioner argues that the communications between his wife and him during late or early gave rise to a binding contract with ms chasevi to the effect that they would file a joint_return while we have grave doubts concerning the existence of any such contract under the circumstances here even if ms chasevi breached that contract the fact remains that when the purported joint_return was filed she did not intend that return to be a joint_return if there were a contract that would be a matter between petitioner and ms chasevi whatever the resolution of that dispute it would not affect the result here petitioner is not entitled to claim the joint filing_status and respondent's determinations are sustained decision will be entered for respondent
